Citation Nr: 1206569	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for blood clots in both legs, also claimed as bilateral foot problems and clots in feet. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, this matter was remanded for additional development in an October 2010 Board decision.  


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for blood clots in both legs, claimed as bilateral leg condition; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file since the April 2002 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for blood clots in both legs, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied the Veteran's service connection claim for blood clots in both legs, claimed as bilateral leg condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's April 2002 denial is not new and material, the criteria for reopening the Veteran's service connection claim for blood clots in both legs, also claimed as bilateral foot problems and clots in feet, are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2005, March 2006, and October 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in October 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2006 correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A review of the February 2005 VCAA notice letter shows that the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for blood clots in both legs.  The February 2005 letter specifically defined new and material evidence.  The letter also advised the Veteran of why this claim was denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial.  Accordingly, the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The Board notes that the Veteran's representative has asserted in his January 2012 written brief presentation that the regional office at the Appeals Management Center (RO/AMC) did not comply with remand objectives by specifically requesting Langley Air Force Base hospital records from Langley's service department or the military hospital.  The Board notes that its prior remand requested that the RO/AMC should request a search of clinical records at Langley Air Force Base military hospital for treatment of the Veteran in January 1972.  This search was to be undertaken by contacting the service department or another appropriate source, not necessarily by contacting what the representative refers to as Langley's service department or the military hospital itself.  

Information in the claims file shows that the RO contacted the service department in December 2007 for inpatient clinical records at Langley dated from January 1971 to December 1971 and that the RO/AMC contacted the service department in October 2010 for inpatient clinical records concerning the Veteran's blood clots for the period from January 1972 to December 1972.  In December 2010 the RO/AMC made a formal finding on the unavailability of service treatment records, which noted that searches of Langley Air Force Base hospital records were undertaken but that no records pertaining to the Veteran were found.  The Board finds it reasonable to conclude that any further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  

In addition, the Veteran's representative contended that records submitted from the Social Security Administration (SSA) were new and material.  As explained in more detail below, the Board specifically took this evidence into consideration when it found that the evidence submitted since the last prior final denial of the claim was either redundant or cumulative of evidence submitted prior to the last prior denial, did not relate to an unestablished fact, or did not raise a reasonable possibility of substantiating the claim.  

Otherwise, the duty to assist has been fulfilled in this case as VA and private medical records relevant to this issue, as well as SSA medical records, have been requested and obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for blood clots in both legs, and that the evidence is otherwise sufficient to award service connection for this claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Factual Background and Analysis

A claim for service connection for blood clots in both legs, claimed as a bilateral leg condition, was previously considered and denied by the RO in August 2000 and April 2002 rating decisions.  (According to May 2001 correspondence to the Veteran from VA, the Veteran's lower extremity blood clot claim was reconsidered in April 2002 without requiring the submission of new and material evidence because the VCAA had become law after the August 2000 decision was rendered.)  The Veteran failed to appeal the April 2002 denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in April 2002 finding that service treatment records were silent for complaints, treatment or a diagnosis of blood clots; post-service medical evidence failed to show any nexus between the Veteran's current vascular disorder and service; and there was no evidence of aggravation during service if the Veteran's disorder was deemed a pre-existing condition.  

At the time of the April 2002 RO decision that denied service connection for blood clots in both legs, the evidence of record consisted of service treatment records; private medical evidence dated from July 1978 to June 1979; a VA examination dated in September 1979; VA treatment records dated from January 1980 to May 1984, and from February 1991 to May 2001; and written submissions from the Veteran.  

Service treatment records fail to note any vascular abnormalities in either the Veteran's January 1971 pre-induction examination or his April 1973 discharge examination.  

The private medical records dated from July 1978 to June 1979 showed a below-the-knee amputation in March 1979 on the right side after an embolism of the right leg, a recent organizing thrombus of posterior tibial artery, posterior tibial vein and anterior tibial vein along with ischemic necrosis of distal parts.  

The September 1979 VA examination noted that the Veteran had been hospitalized in March 1979 for an arterial occlusion and subsequently developed gangrene and had to have a right below-knee amputation.  When he was taken off anticoagulants he had a recurrence of right femoral clot with a breakdown of his amputation stump.  While the clot was removed the stump had still not healed at the time of this examination.  

In a February 1984 signed statement the Veteran claimed his stump did not heal until 1982, the same year he said clotting began in the left leg which interfered with his walking.  He stated that the blood flow to his left leg was less than half normal, which made it difficult to walk.  

VA treatment records dated from January 1980 to May 1984, and from February 1991 to May 2001, showed treatment for bilateral arterial disease, peripheral vascular disease, the right stump, left leg claudication and pain, a small ulcer on the left heel, and prosthesis replacement.  For example, an August 1995 VA hospital discharge record noted that the Veteran's father had peripheral vascular disease with an amputation as well as insulin-dependent diabetes mellitus.  A December 2000 VA record noted the Veteran's history of multiple arterial thrombi and that he would be on the anticoagulant warfarin for the rest of his life.  

In a July 2001 signed statement the Veteran stated that he had problems with his legs prior to service.  He said that in service in 1971 he developed blisters all over his foot the size of half dollars and was examined and treated at Langley Air Force Base hospital.  The Veteran stated that a podiatrist at Langley told him that he had blood clots in an artery and recommended that he wear inserts in his boots.  The Veteran said that this was his first diagnosis of a blood clot and that he used the inserts and the blisters were gone within a week.  

Since the April 2002 rating decision, another volume of evidence has been associated with the claims file including: additional service treatment records; VA treatment records dated from November 2003 to March 2006; records from the Social Security Administration (SSA); a transcript of the Veteran's hearing before a Decision Review Officer (DRO) at the RO in December 2007; and copies of written submissions from the Veteran and his representative.  

Additional service treatment records found in the claims file included no references to vascular abnormalities.  

VA treatment records dated from November 2003 to March 2006 show continued treatment for the Veteran's recurrent arterial thrombosis, particularly evaluation and management of anticoagulation.  

SSA records included medical records from the 1980s which showed treatment for severe arterial insufficiency in the left leg as well as the Veteran's below-the-knee amputation of the right leg.  

During his December 2007 RO hearing, the Veteran essentially testified to the contentions noted in his July 2001 signed statement mentioned above.  He said that he had problems with his legs prior to service and that after boot camp and training, he developed blisters all over his right foot and a burning sensation on his feet.  He claimed to have been examined and treated at Langley Air Force Base hospital.  The Veteran testified that a podiatrist at Langley told him in December 1971, or after the first of the year into 1972, that he had blood clots in an artery and recommended that he wear inserts in his boots.  The Veteran said that this was his first diagnosis of a blood clot and that he used the inserts and the blisters were gone within a week.  

Otherwise, the Board's review of the claims file failed to uncover any medical record which showed treatment for, or a diagnosis of, blood clots in either lower extremity during the Veteran's period of active service.  Since the April 2002 decision, information in the claims file shows that the RO was unsuccessful in attempting to obtain any medical records related to the Veteran from the Langley Air Force Base hospital for calendar years 1971 and 1972.  As mentioned earlier, additional service treatment records were obtained, but were not relevant and were not from the Langley base hospital.  

While the evidence received since April 2002 may be "new" in the sense that it was not previously of record, none of the evidence submitted since April 2002 is "material" for purposes of reopening the Veteran's claim for service connection for blood clots in both legs, also claimed as bilateral foot problems and clots in feet.  At the time of the April 2002 decision, there was no medical evidence that the Veteran had been treated for blood clots during his period of active duty.  New evidence does not show any medical records referencing blood clots in the lower extremities before or during service.  In his DRO hearing the Veteran provided lay evidence of leg problems before service and treatment for blood clots during service, but his lay testimony is essentially a reproduction of his July 2001 signed statement that VA had considered before its prior final decision.  Otherwise, none of the new evidence includes a reference to blood clots or vascular problems in service or to a competent medical opinion to the effect that any pre-existing vascular disability was aggravated during service or was somehow incurred during the Veteran's period of active service.  In the absence of new and material evidence, the Veteran's application to reopen his claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since April 2002 that relates to the treatment of his vascular disorder is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  

Therefore, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since April 2002 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for blood clots of both legs.  This claim cannot be reopened for these reasons.  


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for blood clots in both legs, also claimed as bilateral foot problems and clots in feet, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


